http://www.gses.com AT THE COMPANY John V. Moran Chief Executive Officer FOR IMMEDIATE RELEASE GSE Systems Announces Second Quarter 2010 Financial Results Sykesville, Maryland, August 9, 2010GSE Systems, Inc. (GSE) (NYSE Amex – GVP), a leading global provider of real-time simulation and training solutions to the power, process, manufacturing and Government sectors, reported that revenue for the three months ended June 30, 2010 was $11.8 million, a 10.5% increase from the revenue reported for the three months ended June 30, 2009 of $10.7 million. GSE reported operating income of $751,000 for the second quarter of 2010 as compared to operating income of $658,000 in the second quarter of 2009.Net income for the three months ended June 30, 2010 was $370,000 or $0.02 per common share on both a basic and diluted basis as compared to net income of $571,000 or $0.04 per common share on a basic basis and $0.03 per share on a diluted basis for the three months ended June 30, 2009. The Company utilizes derivative instruments, specifically forward foreign exchange contracts, to manage market risks associated with the fluctuations in foreign currency exchange rates on foreign-denominated contract receivables.The Company is required to determine the fair value of its foreign exchange contracts at the end of each quarter, and the change in the fair value is recorded in net income. The quarterly gains or losses incurred from the changes in fair value will net out to zero upon the foreign exchange contract expiration. The use of these derivative instruments is intended to protect the Company’s customer contract values and margins at the time the contracts are signed and are not designed to speculate on the direction of any currency, up or down. Simply put, the derivative instruments are protecting against currency fluctuations in a way that, regardless of which way a given currency moves, the ultimate payments from foreign customers will translate to the originally agreed to amounts. For the three months ended June 30, 2010, the Company incurred a $374,000 pretax non-cash loss on the change in fair value of its derivative instruments and the related mark-to-market adjustment of the related contract receivables. GSE’s backlog as of June 30, 2010 was approximately $49.8 million compared to $53.9 million at December 31, 2009. Backlog is defined as the remaining value of signed contracts and does not include any value for contracts being negotiated or for contracts that have been signed since June 30, 2010. Therefore, the backlog of $49.8 million does not include roughly $7.0 million of the $15.0 million of new nuclear sector simulation awards announced in our July 6, 2010 and July 29, 2010 press releases. The $49.8 million backlog also does not include approximately $3.3 million of the $4.3 million of new non-nuclear awards announced on August 5, 2010. “During the first half of 2010, GSE successfully executed a number of strategic initiatives.In particular, I am referring to our acquisition of TAS Holdings Ltd., the formation of our Joint Venture in China with Beijing UNIS Investment Co., Ltd, and the award of our first U.S. based plant specific nuclear simulator for the Westinghouse AP1000 plant at Southern Company’s Vogtle site in Georgia. “During the first half of 2010, we grew revenue nicely as compared to the first half of 2009, and we have recently announced over $19 million of new contract awards, of which $10 million was not included in our backlog at June 30, 2010. “Our conventional power plant simulation sector is showing a strong rebound for both orders and proposal activity and our pipeline of training opportunities remains large and is progressing,” said John V. Moran, GSE’s Chief Executive Officer. GSE will hold a conference call today at 4:30 p.m. Eastern Time to discuss results for the second quarter 2010. Dial-In Number:1-800-946-0774 Toll International:1-719-457-2731 Topic:GSE Systems, Inc. Second Quarter 2010 Earnings Conference Call Conference #:3285476 Please call the conference telephone number 5-10 minutes prior to the start time. An operator will register your name and organization and ask you to wait until the call begins. A replay of the call also will be available via telephone after 7:30 p.m. Eastern Daylight Time on the same day and until August 16, 2010: Toll-free replay number: 1-877-870-5176 International replay number: 1-858-384-5517 Replay Pin Number:3285476 GSE Systems, Inc. provides training simulators and educational solutions. The Company has over three decades of experience, over 362 installations, and 100 customers in more than 40 countries.Our software, hardware and integrated training solutions leverage proven technologies to deliver real-world business advantages to the energy, process, manufacturing and government sectors worldwide. GSE Systems is headquartered in Sykesville, Maryland located in the western suburbs of Baltimore, Maryland. Our global locations include offices in St. Marys and Augusta, Georgia; Tarrytown, New York; Nyköping, Sweden; Stockton-on-Tees, UK; and Beijing, China. Information about GSE Systems is available via the Internet at http://www.gses.com. We make statements in this press release that are considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934. These statements reflect our current expectations concerning future events and results. We use words such as “expect,” “intend,” “believe,” “may,” “will,” “should,” “could,” “anticipates,” and similar expressions to identify forward-looking statements, but their absence does not mean a statement is not forward-looking. These statements are not guarantees of our future performance and are subject to risks, uncertainties, and other important factors that could cause our actual performance or achievements to be materially different from those we project. For a full discussion of these risks, uncertainties, and factors, we encourage you to read our documents on file with the Securities and Exchange Commission, including those set forth in our periodic reports under the forward-looking statements and risk factors sections. We do not intend to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. AT THE COMPANYINVESTOR RELATIONS CONTACT John V. MoranFeagans Consulting Inc. Chief Executive OfficerNeal Feagans Phone: 410-970-7801Phone: 303-449-1184 GSE SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) Three months ended Six months ended June 30, June 30, Contract revenue $ Cost of revenue Gross profit Operating expenses Operating income Interest income, net 21 22 19 34 Gain (loss) on derivative instruments ) ) Other income (expense), net 19 ) 38 ) Income before income taxes Provision (benefit) for income taxes 47 ) Net income $ Basic income per common share $ Diluted income per common share $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted GSE SYSTEMS, INC. AND SUBSIDIARIES Selected Balance Sheet Data (in thousands) (unaudited) June 30, 2010 December 31, 2009 Cash and cash equivalents $ $ Current assets Total assets Current liabilities $ $ Long-term liabilities Stockholders' equity
